MEMORANDUM**
Plaintiff Russul Corporation appeals the district court’s order of December 28, 2005, transferring this case to the United States District Court for the Southern District of New York. We have no jurisdiction *777over this appeal under 28 U.S.C. § 1292(a)(3). See Gave Shipping Co. v. Parcel Tankers, Inc., 634 F.2d 1156, 1157 (9th Cir.1980) (holding that there is no appellate jurisdiction under 28 U.S.C. § 1292(a)(3) over orders that do not determine “the rights and liabilities of the parties”).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.